Norton, C. J.
The defendant was indicted at the September term, 1887, of the Jasper county circuit court, under Revised Statutes, section 1264, for a felonious assault on one Jasper Reed. After making an unsuccessful motion to quash the indictment, he pleaded not guilty, and being put upon his trial was convicted, and his punishment assessed at three years imprisonment in the penitentiary.
The indictment “charges that defendant feloniously assaulted and wounded one Jasper Reed with a large and heavy stone, a deadly weapon likely to produce death and great bodily harm and death, and him, the said Jasper Reed, did then and there strike, beat, wound, and ill-treat with great force, which *169was likely to produce death, against the peace and dignity of the state.” The indictment and the motion to quash, was properly overruled on the authority of the following cases: State v. Brown, 60 Mo, 141; State v. Moore, 65 Mo. 606; State v. Hays, 67 Mo. 692.
No exceptions were saved to the rulings of tke court in the admission or rejection of evidence, and its action in that respect for that reason is not subject to review here. State v. McDonald, 85 Mo. 539; State v. Burk, 89 Mo. 635.
Exception was taken to the action of the court in giving and refusing instructions, but no attempt has been made to show wherein the instructions given are erroneous, and upon an examination of them we find no error in them. ’They were fair to defendant, and are strictly confined to the crime alleged, and the evidence adduced in support of and against it. Instructions numbered two, three, and four, asked by the defendant and refused, were fully covered by those' given by the court on its own motion, and instruction number one was properly refused because it did not state the law applicable to the case.
Judgment affirmed,
in which all concur, except Ray, J., absent.